UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6567



JAMES R. BENNINGTON,

                                            Petitioner - Appellant,

          versus

BOB WARD; CHARLES MOLONY CONDON, The Attorney
General of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-95-1612-2-20AJ)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James R. Bennington, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on December 19, 1995; Appellant's notice of

appeal was filed on March 26, 1996. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. To the extent

that Appellant's motion for a certificate of probable cause to ap-

peal and "Motion for Notice of Right to Appeal" could be construed
as a notice of appeal, that notice is timely. However, the district

court properly determined that Appellant's ineffective assistance

of counsel claim lacked merit, and that his remaining claims are

procedurally barred. Bennington v. Ward, No. CA-95-1612-2-20AJ
(D.S.C. Dec. 19, 1995). We therefore deny a certificate of probable

cause to appeal; to the extent that a certificate of appealability

is required, we deny such a certificate and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED

                                2